DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  The claim is incomplete. It appears to be missing “further comprising” after “claim 1”.   Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chopra, US Patent Application Publication 2012/0198408 A1 (US Patent No. 8,407,635).
In reference to claim 1, Chopra’s 2012/0198408 teaches: 
identifying a boundary port in a detailed power intent (DPI) for a soft design object (SDO) (Paragraph [0070] determining boundary ports); 
inserting, in the SDO, a non-wire object for the boundary port (Paragraph [0071] special cells are inserted into the schematic and paragraph [0117] placeholder design element cell); and 
assigning, in the DPI, a power domain of the boundary port to the non-wire object (Paragraph [0135] boundary ports are assigned power domains and paragraph [0117] placeholder design element cell).

In reference to claim 2, Chopra teaches wherein the non-wire object is a buffer object (paragraph [0117] placeholder design element cell).
In reference to claim 3, Chopra teaches identifying a flag, in a power format document including the detailed power intent, indicating that a boundary port power domain Is to be honored; and parsing the DPI for the boundary port responsive to identifying the flag (paragraph [0117] The design element information structure created may include a flag identifiable via a UI and one or more constructs to receive one or more circuit design values via the UI and to associate the design values with the design element in the circuit design).
In reference to claim 4, Chopra teaches adding, to the DPI, a power intent object indicating that power domain information is to be preserved from a hierarchical power intent to an integrated power intent (IPI) (Paragraph [0084]).
In reference to claim 5, Chopra teaches identifying the non-wire object in the IPI; and wherein assigning the power domain in the DPI comprises assigning the power domain in the IPI (Paragraph [0086]). 
In reference to claim 6, Chopra teaches wherein identifying the boundary port in the DPI comprises: identifying the boundary port in a black box power intent of a hard design object, wherein the SDO is a behavioral representation of the hard design object (Paragraph [0128]). 
In reference to claim 7, Chopra teaches executing a simulation using the SDO including the non-wire object and the DPI including the power domain of the boundary port assigned to the non- wire object (Paragraph [0152]).

In reference to claims 8-21 drawn to a system and a non-transitory computer readable medium containing all the same functional limitations as found in claims 1-7, the same rejections apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888. The examiner can normally be reached Flex M-F 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.B/            Examiner, Art Unit 2851   




/JACK CHIANG/            Supervisory Patent Examiner, Art Unit 2851